Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

Acknowledgement of Receipt/Status of Claims

	
This Office Action is in response to the amendment filed February 24, 2021. Claims 1, 4-9 and 11 are pending in the application. Claims 2,3,10 and 12-20 have been cancelled. Claims 1, 4-9 and 11 have been examined for patentability. 

Information Disclosure Statement
The one (3) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the 

Withdrawn Rejections
	Applicant's amendments and arguments filed February 24, 2021 are acknowledged and have been fully considered.  
Claims 1, 4-9 and 11 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. (US PG Publication 2010/0075162A1,previously cited) and Berguland(Design and Evaluation of a Biodegradable Magnesium Alloy for use as an Implant Material)  in view of Rathenow et al. (US PG Publication 2005/0079200A1) and Boyden et al. (US20100262239A1).   This rejection is withdrawn in view of Applicant’s submission of the affidavit filed February 24, 2021 disqualifying Berguland as prior art.  However, upon review of the claims and the previously cited art, Yang et al., a new ground of rejection has been made.
Maintained Rejections
	Applicant's arguments filed February 24, 2021 are acknowledged and have been fully considered.  
	The provisional rejection of claims 1,5,18 and 19 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 4 and 7-9 of co-pending U.S. Application No. 16/638,939 is maintained for the reasons of record. 


Obviousness-Type Double Patenting 
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
     Claims 1,5,18 and 19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 4 and 7-9 of co-pending U.S. Application No. 16/638,939.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced co-pending application 16/638,939.

The instant claims and the co-pending claims are both directed to a structure comprising an alloy having: about 0.6 to 1.5 weight percent calcium about 0.3 to 0.75 weight percent strontium; and calcium and strontium, wherein the sum of calcium and strontium is from 0.6 to 1.5 weight percent; and about 97.75 98.5 to 99.1 99.4 weight percent magnesium, wherein the alloy is substantially free from aluminum, manganese, zirconium, zinc, or a combination thereof.
    The difference between the claims of the instant application and the co-pending claims is that the co-pending claims recite that their structure comprises a bioresorbable 
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that claims 1, 3, 4 and 7-9 of the co-pending U. S. Patent Application No. 16/638,939 and claims 1,5,18 and 19 in the instant application are obvious variants, and they are not patentability distinct.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Examiner's Response to Applicant’s Remarks

Applicant requests to hold in abeyance the nonstatutory obviousness-type double patenting rejection of claims 1,5,18 and 19 over claims 1, 3, 4 and 7-9 of co-pending U.S. Application No. 16/638,939 is acknowledged. However, the nonstatutory obviousness-type double patenting rejection has been maintained because Applicants’ request to hold the rejection in abeyance is not a proper response to a rejection.  


New Rejection(s)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 


Claims 1, 4-9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. (US PG Publication 2010/0075162A1,previously cited) in view of Rathenow et al. (US PG Publication 2005/0079200A1, previously cited) and Boyden et al. (US20100262239A1,previously cited).


Applicant’s Invention


Applicant claims a structure comprising an alloy having: calcium and strontium, wherein the sum of calcium and strontium is from 0.6 to 1.5 weight percent; and about 98.5 to 99.4 weight percent magnesium, wherein the alloy is substantially free from aluminum, manganese, zirconium, zinc, or a combination thereof.

Determination of the scope and the content of the prior art
(MPEP 2141.01)

	Yang et al. teach an implant consisting of a biodegradable 
magnesium-based alloy or partially applied with the magnesium-based alloy, and 
a method for manufacturing the same.  The implant is biodegradable, in which its biodegradation rate can be easily controlled, and the implant has excellent strength and interfacial strength to an osseous tissue (abstract). The biodegradable magnesium-MgaCabXc wherein X comprises one or more selected from the group consisting of zirconium (Zr), molybdenum (Mo), niobium (Nb), 
tantalum (Ta), titanium (Ti), strontium (Sr), chromium (Cr), manganese (Mn), 
zinc (Zn), silicon (Si), phosphorus (P), nickel (Ni) and iron (Fe) wherein a, b, and c are a molar ratio of each component, satisfying the following conditions: a.) is 50-100% and b and c are between 0-40% (see claims 1-3 and [0010] of Yang et al.). The implant is an orthopedic, dental, plastic surgical or vascular implant (see claim 4 of Yang et al.). In the molding step, Yang et al. Teach that a method for molding in the shape of implant can be performed by using a metal processing method known in the related art wherein the implant can have a rod or sheet shape (see [0041]).   
	With regards to the limitation of claim 1 wherein Applicants claim that the alloy is substantially free from aluminum, manganese, zirconium, zinc, or a combination thereof, Yang et al. teach that The biodegradable magnesium-based alloy is represented by Formula MgaCabXc wherein X comprises one or more selected from the group consisting of zirconium (Zr), molybdenum (Mo), niobium (Nb), tantalum (Ta), titanium (Ti), strontium (Sr), chromium (Cr), manganese (Mn), zinc (Zn), silicon (Si), phosphorus (P), nickel (Ni) and iron (Fe).  Thus, aluminum, manganese, zirconium, zinc are not mandatory components of the alloy disclosed by Yang et al. and therefore reads on this limitation.
	Regarding the claimed amounts and ratio of magnesium, calcium and strontium, Yang et al. tech that their biodegradable magnesium-based alloy is represented by Formula MgaCabXc wherein X comprises one or more selected from the group consisting of zirconium (Zr), molybdenum (Mo), niobium (Nb), tantalum (Ta), titanium strontium (Sr), chromium (Cr), manganese (Mn), zinc (Zn), silicon (Si), phosphorus (P), nickel (Ni) and iron (Fe) wherein a, b, and c are a molar ratio of each component, satisfying the following conditions: a.) is 50-100% and b and c are between 0-40% (see claims 1-3 and [0010] of Yang et al.). Yang et al. teach a biodegradable magnesium-based alloy for use in an implant as instantly claimed.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to select any point within the ranges taught by Yang et al. In addition, according to the MPEP, “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	One difference between the invention of the instant application and that of Yang et al. is that Yang et al. do not expressly teach that the implant is inserted into the spine and the use of an osteogenic growth factor, hormone, nucleic acid sequence or drug.  However, Rathenow et al. teach a biocompatibly coated implantable medical device wherein the device is an orthopedic bone prosthesis or joint prosthesis, a bone substitute or a vertebra substitute in the breast or lumbar region of the spine and is loaded with at least one active principle such as drugs or hormones (see claims of Rathenow et al.).


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The teachings of Yang and Rathenow et al. are directed to implantable medical devices that comprise alloy compositions.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings Yang Yang et al. teach that the desired corrosion rate of an alloy can be obtained by controlling processes according to extrusion or the like, impurity concentration, and the amount of Ca as an additional element ([0061]).   Rathenow et al. teach that coating the surfaces of medical implants in a suitable manner increases the biocompatibility of the materials used and prevents defense and/or rejection reactions ([0007]). Thus, the combination of the references would have been obvious with the expectation of providing coated medical implants which are capable of liberating in a targeted and, if necessary, controlled manner applied pharmacologically effective substances after insertion of the implant into the human body as well as increase the biocompatibility of the materials used (see [0018-0022] of Rathenow et al.) wherein a desired corrosion rate is obtained.  
	The teachings of Yang, Boyden et al. are directed to implantable medical devices that comprise alloy compositions.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings Yang and Boyden et al. to arrive at an implant that is a cage, dowel or wedge and that the structure is selected from the group consisting of: cannulated screw for femoral head fixation, fracture fixation screw and plate system for use in various extremity locations, suture anchor, interference screw, surgical clip, and vascular stent.  Boyden et al. teach that the use of alloys, cannulated screws, interference screws and cage devices in the orthopedic implant art was known at the time the instant invention was made.   Thus, the combination of the references would have been obvious with the expectation of 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Response to Arguments
Applicant's arguments, filed February 24, 2021, with respect to the rejection of claims 1,4-9 and 11 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. (US PG Publication 2010/0075162A1,previously cited) and Berguland(Design and Evaluation of a Biodegradable Magnesium Alloy for use as an Implant Material)  in view of Rathenow et al. (US PG Publication 2005/0079200A1) and Boyden et al. (US20100262239A1have been considered but are moot in view of a new grounds of rejection set forth above.


























Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617